Citation Nr: 9906163	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-48 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1994 letter from 
the St. Petersburg, Florida, Regional Office (RO), which 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for tonsillitis.  The veteran perfected a timely appeal to 
that decision.

It is significant to note that it is unclear whether or not 
the veteran is attempting to raise the issue of whether a 
July 1979 decision of the Board denying service connection 
for tonsillitis should be revised or reversed on the grounds 
of clear and unmistakable error.  Specific attention is 
directed to the Board's Rules of Practice concerning clear 
and unmistakable error motions.  Rules of Practice 1404(c), 64 
Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§ 20.1404(c)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for tonsillitis was denied by a Board 
decision dated in July 1979.

3.  Additional evidence received after July 1979 Board 
decision includes information which was of record at that 
time or presents information which is not relevant and 
probative to the issues of entitlement to service connection 
for tonsillitis, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The July 1979 Board decision, which denied service connection 
for tonsillitis, is final, and new and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current appeal involves an attempt to reopen 
his claim for entitlement to service connection for 
tonsillitis.  The veteran has asserted that when seen by the 
VA in 1949 for his tonsillitis, the VA physician indicated 
that a tonsillectomy was imperative.  He contends in effect 
that the 1978 VA examination was inadequate, as pulmonary 
function studies were not done. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence of record at the time of the Board's July 1979 
disallowance of a claim for service connection for 
tonsillitis may be briefly summarized.  The service medical 
records reveal that in September 1946, the veteran was 
hospitalized for complaints of a sore throat, malaise and 
slight nausea.  On physical examination, the tonsils appeared 
enlarged and were a dull red.  The diagnosis was acute 
tonsillitis of moderate degree.  The veteran was discharged 
from the hospital in October 1946.  In December 1946, the 
veteran was again admitted to the base hospital with 
complaints of a sore throat.  At that time, the tonsils were 
large and inflamed.  The diagnosis was tonsillitis, acute 
follicular, suppurative organism.  The veteran was discharged 
from the hospital later that same month.  On physical 
examination given pursuant to separation in September 1947, 
the examination of the ears, nose, and throat revealed 
essentially normal findings.

An August 1949, VA medical report shows that the veteran gave 
a history of being treated two or three times during service 
for tonsillitis.  He had been ill several times since.  He 
never had tonsillitis prior to serving in the army.  His last 
attack was in July 1949.  The veteran complained of feeling 
tired and unable to work because of fever, pain and swelling 
in his throat.  The examination showed that the tonsils were 
hypertrophic and discharging pus.  The diagnosis was acute 
phase of tonsillitis, with chronic inflammation.  It was 
remarked that a tonsillectomy was imperative.

A VA examination was conducted in June 1978.  At that time 
the veteran indicated that he suffered from a chronic sore 
throat about 2 or 3 times a year, especially during damp and 
cold weather.  The diagnoses included tonsillitis due to 
recurrent pharyngitis, previously diagnosed, with no 
significant findings on examination.

In July 1979 Board denied service connection for tonsillitis.  
At that time the Board found that the inservice tonsillitis 
was acute and transitory in nature.  The July 1979 Board 
decision is final.  38 U.S.C.A. § 7104.  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

The evidence added to the record since the prior Board 
decision includes of a copy of the January 1978 VA general 
medical examination report.  Also of record is report of a VA 
examination dated in November 1982, and a private medical 
statement dated in January 1983.  The November 1982 VA 
examination included an evaluation of the throat, which 
showed no pertinent abnormality.  The private medical 
statement contains no pertinent evidence.  

To summarize, the January 1978 VA examination report was of 
record at the time of the Board decision.  Therefore, a copy 
of that report is cumulative.  The 1982 VA examination and 
the 1983 private medical statement contain no finding 
relative to tonsillitis.  The veteran's statements are 
cumulative in nature or not pertinent to the current issue.  
Accordingly, the Board finds that the evidence received since 
the July 1979 Board decision is not new and material evidence 
sufficient to reopen the claim.  38 U.S.C.A. § 5107.


ORDER

The claim for service connection for tonsillitis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

